Citation Nr: 0126861	
Decision Date: 11/29/01    Archive Date: 12/03/01

DOCKET NO.  99-07 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a total rating based on unemployability due to 
service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel
INTRODUCTION

The veteran had active military service from April 1992 to 
August 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Denver RO 
September 1999 rating decision which denied entitlement to 
TDIU.

The Board notes that it was agreed at the time of a September 
2001 videoconference hearing that the only issue before the 
Board is entitlement to TDIU.

The Board also notes that, during the course of this appeal, 
the veteran relocated from the State of Washington to Denver, 
Colorado and then back to Washington.  As such, the Seattle 
RO now has jurisdiction over this claim.


FINDINGS OF FACT

1.  The veteran currently has a combined 40 percent rating 
for his service-connected migraine headaches, residuals of a 
septoplasty, loss of sense of smell and taste, and sinusitis.

2.  The preponderance of the evidence reflects that the 
veteran's migraine headaches, residuals of a septoplasty, 
loss of sense of smell and taste, and sinusitis do not 
preclude him from engaging in substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for the award of a total disability rating for 
compensation based upon individual unemployability due to 
service-connected disabilities have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991& Supp. 2001); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation.  The issues on 
appeal have been addressed by the RO in a rating decision and 
a statement of the case.  In those documents, the veteran has 
been furnished notice of the applicable laws and regulations 
regarding entitlement to TDIU.

With regard to the assistance requirements of the new law, 
the Board observes that the claims file includes various 
medical records from providers identified by the veteran.  No 
additional pertinent evidence has been identified.  The 
veteran was afforded VA examinations in November 1995, June 
1997, April 1998, September 1998, and July 1999, and the 
Board finds these examinations to be adequate.  Accordingly, 
the Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the issues on 
appeal.

Under the circumstances of this case, where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000 and implementing regulations, remands would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).

Analysis

Total disability will be considered to exist where there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Permanence of total 
disability will be taken to exist when the impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. §§ 3.340, 3.341.  The ability to 
overcome the handicap of disability varies widely among 
individuals.  The rating, however, is based primarily upon 
the average impairment in earning capacity, that is, upon the 
economic or industrial handicap which must be overcome and 
not from individual success in overcoming it.  Full 
consideration must be given to unusual physical or mental 
defects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability, and to the effect of 
combinations of disability.  38 C.F.R. § 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

Determination of whether a veteran is entitled to TDIU 
requires consideration of specific facts presented by each 
case as follows:

It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.  Moore v. Derwinski, 1 
Vet. App. 356, 359 (1991), citing Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975).  Furthermore, the 
veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. at 529.  VA considers level of education, 
special training and previous work experience, but not age or 
impairment caused by nonservice-connected disabilities when 
determining whether a veteran is unemployable.  38 C.F.R. 
§§ 3.341, 4.16, 4.19.

Review of the record discloses that the veteran is service-
connected for migraine headaches, rated as 30 percent 
disabling; residuals of a septoplasty, rated as 10 percent 
disabling; loss of sense of smell and taste, rated as 10 
percent disabling; and sinusitis, rated as noncompensable.  
The combined rating for these disabilities is 40 percent.  
Therefore, the veteran is not totally disabled by the 
service-connected conditions (See 38 C.F.R. § 4.15), and the 
combined rating for these disabilities does not meet the 
minimum rating required by 38 C.F.R. § 4.16(a) for 
consideration of a TDIU claim.

The Board also finds that the veteran's claim for TDIU 
benefits cannot be granted on an extraschedular basis under 
the provisions of 38 C.F.R. § 3.321(b)(1) and 4.16(b).  The 
preponderance of the evidence reflects that veteran's 
migraine headaches, residuals of a septoplasty, loss of sense 
of smell and taste, and sinusitis are not so severe as to 
preclude him from engaging in substantially gainful 
employment. The report of a November 1997 VA examination 
discloses that the veteran is status post septoplasty and 
nasal operation for recurrent sinusitis, complications of 
fracture of the cribriform plate with spinal fluid leakage. 
On subsequent VA examination in April 1998, it was determined 
that the veteran had significant loss of taste and smell. An 
April 1998 private medical report notes a diagnosis of 
maxillary sinusitis. 

At the time of an April 1998 VA neurological examination, the 
veteran reported that he experienced incapacitating headaches 
which lasted about 12 hours. In September 1998, a VA 
physician indicated that any sinusitis the veteran had was 
not related to an earlier septoplasty. A July 1999 VA 
neurologic examination report then shows that he experiences 
8 to 12 incapacitating headaches each month.

At the September 2001 videoconference hearing, the veteran 
testified that he had been employed doing odd jobs since his 
discharge from service.  He also testified that he was 
employed as a network marketer, where he worked 25 hours a 
week out of his home, and earned $12,500 the previous year. 
The veteran reiterated the fact that he experiences 12 
headaches per month.  The Board again find that the veteran's 
testimony is credible and that his migraine headaches are 
productive of some degree of economic inadaptability, which 
is represented by the 30 percent evaluation. 

In May 1999, the veteran reported that had had 2 years of 
college education and training in horseshoeing and as a 
blacksmith. The aforementioned July 1999 VA examination 
report also shows that the VA examiner found that the 
veteran's headaches would result in a considerable amount of 
lost time at a job, that strenuous activities should be 
avoided, and that an employer would have to be flexible about 
absences. A second VA examiner in July 1999 opined that the 
service-connected sinus condition would not limit the 
veteran's employment choices. Moreover, while he has been 
assessed as having a loss of sense of smell and taste, it is 
devoid of any clinical finding that this disability precludes 
him from engaging in substantially gainful employment.

In reaching its decision, the Board has taken into account 
the symptomatology associated with the veteran's migraine 
headaches and their effect on his ability to work. Having 
reviewed the above evidence and the remainder of the evidence 
of record, however, the Board that the veteran's migraine 
headaches and other service-connected disabilities do not 
render him unable to obtain or retain employment or that he 
is precluded from engaging in employment which is essentially 
sedentary in nature.  Indeed, the veteran's testimony about 
how he works at home as a network marketer for 25 hours each 
week and the opinions of the VA physicians confirm that he is 
capable of such employment. Consequently, his claim for TDIU 
benefits must be denied.  Since the preponderance of the 
evidence is against this claim, the doctrine of reasonable 
doubt is not applicable in the instant case.  Gilbert, 1 Vet. 
App. at 55.


ORDER

Entitlement to a total disability rating for compensation 
based on individual unemployability due to service-connected 
disabilities is denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 



